The bill then stated that the executor named in the will qualified thereto and assented to the bequest to the widow for life, and that she had remained in possession of the negroes ever since, without any control being exercised over them by the said executor; that the testator died, leaving personal estate, other than the negroes above mentioned, to a much greater amount than was sufficient to pay all the debts against the estate; that all the debts had been paid and the executor had left the State insolvent. It stated, further, that the testator's niece, Patsy Powell, had intermarried with one William Webb, who conveyed all the interest to which his wife was entitled in remainder, in the negroes mentioned in the bequest, to the testator's widow for life, to the plaintiff, by a deed, a copy of which was filed and   (47) prayed to be taken as a part of the bill.
The bill then charged that William Watson, to whom the legacy of $500 was given, had died intestate, and Rice B. Pearce administered upon his estate, and that, for the purpose of raising the said legacy, the said Rice, combining with the testator's widow and executor, was about to sell several of the negroes mentioned in the bequest to the widow for life, under a power of attorney from the executor, which, it was insisted, he had no right to do, as the legacy of the negroes was a specific one, and that to Watson was general, and there was a sufficiency of the *Page 34 
personal estate other than the negroes to pay it. The prayer of the bill was for an injunction and for general relief.
The defendants, who were Mrs. Green (the testator's widow), Henry Garrett (his executor) and Rice B. Pearce (the administrator of William Watson), all answered the bill, and in their answers admitted the death of the testator, and that he left a will containing the clauses mentioned in the bill. They also admitted the qualification of the executor, but denied that he had ever assented to the legacy to Mrs. Green. They admitted that, at the death of the testator, there was on hand a considerable estate which might be called perishable, consisting of horses, stock of other descriptions, corn, fodder, etc.; and they stated that there was owing to the estate about $80, and there was on hand, in cash, $20, and that the debts against the estate amounted to about $230. The defendant Pearce stated that, before he had legal notice of the injunction which had been granted upon the filing of the bill, he had, as the agent of the executor, for the purpose of satisfying the legacy of his intestate, sold three of the slaves, mentioned in the bequest to the widow for life, for the sum of $705, and that he then held the bonds given for the purchase money. The defendant insisted that the legacy to Watson was a charge on the whole personal estate, and that the executor had a right to raise it by a sale of the negroes instead of the other personal estate given to the wife.
The cause was set for hearing upon the bill, answers and exhibits, and, upon the hearing, at Halifax, on the Spring Circuit of 1839, his Honor, Judge Bailey, pronounced the (48)  following decree: "This case now coming on to be heard on the bill of injunction, answer of the defendants and exhibits filed in the cause, the court doth declare that the complainant, White, is entitled to the share of the negroes bequeathed by Arthur Green to his niece, Patsy Powell, and that the testator, Green, died intestate as to his two negroes, Ben and Nancy, as well as the property bequeathed to them. The court doth further declare the legacy given by the testator to William Watson to be a general legacy, and the negroes bequeathed to Patsy Powell to be specific, and that the legacy to William Watson is no charge on the negroes given to Patsy Powell and Mary Ann Watson; and it appearing to the court that the defendant Pearce, as agent of the executor, Garrett, has sold the negroes mentioned in his answer, which negroes are a part of the negroes given specifically to Mary A. Watson and Patsy Powell after the death of the defendant Eleanor Green, and taken bonds for the payment of the purchase money, which money is yet uncollected: *Page 35 
It is therefore decreed that the injunction heretofore granted by this court against the defendants Rice B. Pearce, H. Garrett and Eleanor Green be made perpetual, with costs, to be taxed by the master; and, as to the bonds for the negroes sold by the defendant Pearce, it is ordered that the said Pearce deliver the said bonds to the master, or the money therefor, with interest, and that the master collect the money therefor, if in his opinion necessary, and invest the same on good personal security, and pay over the interest annually to the defendant Green, and hold the principal money, subject to the trusts in the will of Arthur Green." From this decree the defendants appealed.
On the part of the defendants, several objections have been taken to the decree. The first is, that there is no proof to sustain the declaration that the plaintiff was the purchaser from Webb of the legacy to his wife. But we think otherwise. The will of Green and the deed from Webb to the plaintiff are filed as exhibits, and the cause was set down (49) to be heard upon the bill, answers and exhibits. Now, although the answers do not admit the plaintiff's purchase, and the deed to him has not been proved in the cause, yet setting the cause down to be heard on the bill, answers and exhibits makes the deed evidence for the plaintiff, as the answers are for the defendants.
It is next insisted that the decree is erroneous in declaring the testator to have died intestate as to the negroes directed to be emancipated, and as to the property bequeathed to them. But we are of opinion, with his Honor, that the will, as to those matters, is inoperative, and therefore that those things are not disposed of. The will was made before the passage of the act of 1830. (See 2 Rev. Stat., ch. 111, sec. 57) Slaves have not capacity to take by will, and a legacy to them is, like the direction for their own emancipation, void; and as there is no residuary clause, this property is an undisposed surplus. Sorrey v. Bright,21 N.C. 113, and Pendleton v. Blount, id., 491. That is a proper fund for the satisfaction of the legacy to William Watson, upon the general principle that debts and pecuniary legacies are payable out of the surplus not given away in the first instance. It may be well, however, to notice here two other positions, respecting this fund, taken for the defendants.
It is said that the testator cannot be supposed to have intended *Page 36 
to charge this sum of $500 on the negroes whom, as far as he can, he emancipates, nor upon the pittance provided for them out of the personal estate after his wife's death; and it is thence inferred that the charge is upon the other parts of the personalty. It is, no doubt, true that the testator had no actual intention to make these negroes liable for the legacy to his step-son, and was not aware that the provisions of his will in their favor were mere nullities. But, without any particular charge upon it, and independent of any intention, the law throws the burden upon this residue, unless there be either an exemption of the residue or the charge be fixed, by plain words or as plain implication, on other property exclusively. We have no such exemption here. Had the testator known that his direction for emancipation (50)  must fail, we cannot see that he would have preferred that this fund should not pay his debts and general legacies, but go to his next of kin, to the disappointment of his specific legatees.
Then it is said, again, that this fund is not immediately applicable to those purposes, but only the remainder after the death of the wife, because she takes a life estate in these negroes, under the will. We cannot think so. In the first and second clauses the testator gives to his wife for life his land, household and kitchen furniture, his stock of horses, cattle, hogs and sheep, crops of different kinds and provisions on hand, all specifically, and sixteen negroes, by name, and after the death of the wife, to P. Powell and M. A. Watson, equally to be divided between them. Then, in the third clause, he directs that his negroes, Ben and Nancy (now mentioned for the first time), should, at the death of his wife, be liberated, and desires his friend, H. Garrett, whom he appoints executor, to attend to the same; and he further gives to those slaves, at the death of his wife, a small piece of his land and some trifling articles of personal property. It may be admitted, as a probable conjecture, that the testator did not mean those favorite negroes to be separated from the others and from their old mistress during her life. But there is no such plain demonstration of any intention on the point as will authorize the court to decree whose property they are, upon the footing of an intention in the testator, instead of leaving them to be disposed of by the law. There is no express gift to the wife; and if she takes at all, it must be by implication. Now, we do not know a case in which the doctrine that a gift by will to A, after the death of B, is a gift to B for life, by implication, has, under any circumstances, been applied to personal chattels. It belongs properly to estates of inheritance. With *Page 37 
respect to them, it is settled that a devise to the testator's heir, after the death of A, implies an estate to A for life, from the absurdity of the heirs taking before A dies, as he must do unless A take. But where the devise is to one who is not heir, after the death of A, then it is equally well settled that A takes nothing, but the estate goes in the meantime to the heir at law. In the cases of Hutton v. Simpson, 2 Vern., 723, and Willis v.Lucas, 1 Pr. Wms., 472, this doctrine of an estate by    (51) implication was extended to a devise to one of several coheirs after the death of the testator's wife, though certainly the implication is much less cogent than in the case of a sole heir. And in the cases quoted at bar (Doe v. Summerset, 5, Bur., 2608, and 2 Wm. Bl., 692, and Goodright v. Hoskins, 9 East., 306) terms for years were made the subjects of a similar implication. The latter case turned upon very peculiar words and circumstances, and can by no means be deemed authority for the general proposition that a bequest of a term to A, after the death of B, gives the intermediate estate for B's life to B instead of the testator's executor. One bequeathed a term to his son, A, until B, a son of A, should attain twenty-one and no longer; but in case B should die in his minority, then to C and D, two other sons of A, or either of them attaining the age of twenty-one, as aforesaid; and the testator desired that the premises might be quitted and delivered up by A accordingly. The question was whether B, who attained twenty-one, was entitled, and it was held that he was. The court relied much on the direction to A to deliver up the possession, namely, when B came of age; and it was asked, to whom, unless to B? That circumstance does, indeed, point to B's taking at twenty-one; but, alone, it is obviously inconclusive, since A ought to deliver the possession to whatever person was entitled by the will or by the law. But that probability was strengthened by the devise over upon the death of Bbefore twenty-one, since there is something much like an absurdity in such a devise over, under those circumstances, unless B should take, if heattained that age. But there is nothing of that kind in this will, which does not speak of the possession until the period of emancipation, but simply makes a disposition of the slaves after the death of the wife, which is quite consistent with their being undisposed in the meanwhile. The case of Doe v. Summerset was decided by two judges only, and is so shortly stated in both books as to furnish no satisfaction as to the ground of the decision, except that the Court said the implication need not be a necessary one. The facts were: that the owner of a term for years, determinable on the lives of his *Page 38 
daughter, B, and of another person, C, bequeathed to his (52)  daughter, D, after the death of B, during the life of C; and it was held that B took for life. Perhaps the two daughters were solely the next of kin of the testator, and the case may have gone on something like the principle in Hutton v. Simpson
respecting the devise to one of two co-heirs. But it does not appear what reason brought about the judgment; and certainly the right of the executor interposes itself against any implication in favor of the daughter, B. Besides, this case directly contradicts that of Horton v. Horton, Cro. Jac., 74, in which it was held that a devise of a term to a son, after the death of his mother, did not imply an estate to her, since the executor, and not the son, would by law take such part of the term as was not disposed of. That reason seems to us to have great force in it, and to be decisive, unless in cases in which there may be, as in Goodright v.Hoskins; very special provisions. But in this case, besides the general rule, as we understand it to be settled in Horton v. Horton, the provisions of the will tend to an opposite construction. All that the testator gives to his wife is given in one sentence, and for life, including a number of slaves. Then, we ask, if he intended her also to have these two for life, why their names are not found with those that are expressly given to her? It would have been then easy for him to add that, after her death, such and such should go to his nieces, but these two, Ben and Nancy, should be liberated; and from the absence of such a provision, there arises quite a fair presumption on the other side that the testator did not intend his wife to take these negroes for life. We think, therefore, that the two slaves were, upon the death of the testator, assets to pay debts and legacies, and that their reasonable hires since, and their present value, are, as a part of the residue, applicable to the legacy to Watson.
But if the residue be insufficient to pay that legacy, after discharging the debts, the questions remain, whether the legacy shall fail pro tanto, or whether it shall be raised out of the other parts of the estate. His Honor held that the legacies to the nieces were not at all liable, because they are specific and do not abate with or contribute to general legacies. That, we (53)  know, is the general rule; but there is an exception to it, within which, we think, this case falls. If a general legacy be expressly charged upon a specific legacy, then, of course, it is payable thereout. So, if a pecuniary legacy be given, and there be no fund to pay it, or, rather, if there never was any fund to pay it, except the specific legacies, owing to the fact that *Page 39 
everything is given away specifically, the necessary construction is that the general legacy is to be raised out of the personal estate, although specifically bequeathed; for it is not to be supposed the testator meant to mock the legatee. Sayer v. Sayer, Pre. Ch., 393; Rop. Leg., 255 (3d Ed.);White v. Beattie, 16 N.C. 87 and 320. This will descends so minutely into the enumeration of articles that it is nearly to be inferred from the will itself that it disposes or professes to dispose of all the property the testator had. But the answers, which are to be taken to be true, remove all doubt. They state that the testator left nothing and had nothing, at the making of the will, applicable to the payment of this legacy but such as he has given specifically. He left cash and debts due to him to the amount of about $100, but he owed a larger sum. This we think a sufficient ground, of itself, for holding the specific legacies liable, without recurring to the direction of the executor to pay the pecuniary legacy "out of such moneys as he may think fit." Those words, however, strengthen the inference of the charge, because "moneys" could not mean cash on hand (of which there was only about the sum of $20), but meant cash to be raised by the sale or hiring of "property."
Nor will this construction be affected by the circumstance that it has so turned out that there is a surplus applicable to the money legacy, in consequence of the bequests for emancipation being void. The question is as to the intention of the testator at the making of the will, at which time he did not anticipate any fund from this source. It is the good fortune of the specific legatees that this surplus now unexpectedly exists, because, as far as it goes, it discharges them; but its deficiency, if any, they must make good, since the testator, indeed, expected them to pay the whole.
The decree must therefore be reversed, so far as it declares the legacy to William Watson not to be payable out of the specific legacies in any event; and a declaration must   (54) be made in conformity to this opinion. It must then be referred, to ascertain the sum due on the pecuniary legacy, and to take an account of the residue of the testator's personal estate (including therein the slaves, Ben and Nancy, and their reasonable hires and profits since the death of the testator), and what debts of the testator have been paid, and out of what funds, and what remain to be paid, and of the charges of the administration, so as to show what sum the executor now hath, or ought to have, applicable to that legacy. If it should thence appear that the legacy can be paid without recourse to the specific legacies, *Page 40 
the plaintiff can then be relieved as his bill stands; but if those legacies should be found subject for the whole or any part of the legacy, the plaintiff will be under the necessity of bringing in the other persons liable to contribution.
PER CURIAM.                                    Decree accordingly.
Cited: Bennehan v. Norwood, 40 N.C. 108; McCorkle v. Sherrill,41 N.C. 179; Kilpatrick v. Rogers, 42 N.C. 45; Robertson v. Roberts,46 N.C. 77; Biddle v. Carraway, 59 N.C. 101; Hastings v. Earp,62 N.C. 7; Heath v. McLaughlin, 115 N.C. 402.
(55)